PER CURIAM.
Upon hearing oral argument and consideration of the briefs in this cause, we conclude that no direct conflict of decisions exists and that our writ of certiorari was improvidently issued. Therefore, the writ is discharged, but without prejudice to the *11Petitioners’ enforcing any rights hereafter that they may have in order to be assured the platted lands involved herein which were granted to the City of Hollywood for public uses or purposes will be devoted to such uses or purposes, including enforcement of any reversionary rights of Petitioners if there is any abandonment of said lands hereafter.
It is so ordered.
ADKINS, C. J., and ROBERTS, ERVIN, DEKLE and OVERTON, JJ., concur.